Exhibit 10.1

EMPLOYMENT AGREEMENT

This Agreement is made effective the 4th day of August, 2020 (“Effective Date”)
by and between Marcus & Millichap, Inc. (the “Company”) and Steven F. DeGennaro
(“Employee”) with respect to the following:

 

  A.

The Parties desire to enter into an at-will Employment Agreement whereby the
Employee will serve in the capacity of Executive Vice President and Chief
Financial Officer, based in the Company’s Headquarters, which is currently
located in Calabasas, CA.

 

  B.

The Parties agree that Employee’s employment shall be governed by the terms set
forth herein, including the arbitration provision, the Employee Manual, and the
Company’s policies and procedures.

THEREFORE, the Parties agree as follows:

 

  1.

Term of At-Will Employment. This Agreement shall be in effect commencing on
August 4, 2020. The Company and Employee hereby agree that Employee’s employment
with the Company is at-will. Either party may terminate this Agreement with or
without cause. Such termination shall not prejudice any remedy which either
party may have against the other at law, in equity, or under this Agreement.

 

  2.

Designation and Duties. Commencing on August 17, 2020, Employee shall have the
title of Executive Vice President and Chief Financial Officer. Subject to the
control and direction of the Chief Executive Officer and/or the Board of
Directors (or one of its Committees) , Employee shall serve as an officer of the
Company, and shall be responsible for oversight of the Company’s financial and
accounting departments and activities, and other responsibilities as from
time-to-time may be assigned by the Chief Executive Officer. Employee is not
guaranteed, has not been promised, and has no expectation of any promotion or
any other position with the Company other than the one stated in this Agreement.
Employee shall serve the Company diligently and according to Employee’s best
abilities in all respects, and generally do all things for the best interest of
the Company as are usually done by persons occupying similar positions in
similar businesses.

 

  3.

Manner of Performance. Employee shall at all times faithfully, industriously,
and to the best of Employee’s ability, experience, and talent, perform all
duties that may be required of and from Employee, pursuant to the express and
implicit terms hereof, to the reasonable satisfaction of the Company. Such
duties shall be rendered at the above-mentioned premises and at such other place
or places as the Company shall require or as the interests, needs, business, and
opportunities of the Company shall require or make advisable. Employee
acknowledges that Employee has received and has read a copy of the Company’s
Employee Policy Manual and Code of Ethics and agrees to abide by all terms and
conditions, including all future amendments or modifications thereto. The
Company reserves the right to amend and revise its policies at any time and from
time to time. The Company will notify Employee of all such material changes.
Employee agrees to read, comply with, and be bound by all such amendments,
revisions and/or modifications.



--------------------------------------------------------------------------------

  4.

Compensation and Fringe Benefits. The compensation and fringe benefits to be
received by Employee in consideration of the services to be rendered by Employee
are set forth in Exhibit “A” attached hereto. The provisions of Exhibit “A” are
incorporated into this Agreement by reference as if fully set forth herein. The
Company reserves the right to cancel or change the employee benefit plans and
programs it offers to employees.

 

  5.

Effect of Termination on Compensation. Employee shall be entitled to the base
salary earned by Employee prior to the date of termination, computed pro rata up
to the date of termination. Employee shall not be entitled to any further salary
or other compensation after the date of termination. Except as expressly
modified in Exhibit A, on termination of this Agreement, Employee shall not be
deemed to have earned any incentive compensation not already declared and paid
by the Company because such compensation is not for services rendered and
employment on the date of payment is an express requirement to be deemed to have
earned any such compensation. Unless otherwise agreed-to in writing, Employee
shall be obligated to return to the Company within ten (10) days after the
termination of Employee’s employment any draws or other advance payments (of
incentive compensation or otherwise) made to him during the annual period in
which such termination occurs. Unless otherwise agreed-to in writing, interest
shall accrue on the sum of any such advances at the rate often percent (10%) per
annum after said ten-day period.

 

  6.

Business Expenses. The Company will promptly reimburse Employee for reasonable
business expenses incurred by Employee in promoting the business of the Company,
including expenditures for entertainment, gifts and travel, provided that:
(i) Each such expenditure is of a nature qualifying it as a proper deduction on
the Federal and State income tax returns of the Company; and (ii) Employee
furnishes to the Company, in accordance with the Company’s established policy,
adequate records and other documentary evidence required by Federal and State
statutes and regulations issued by the appropriate taxing authorities for the
substantiation of such expenditures as income tax deductions.

 

  7.

Non-Solicitation and Confidential Information.

 

  (i)

During the term of this Agreement, Employee shall not directly or indirectly,
either as an employee, employer, consultant, agent, principal, owner, partner,
stockholder, corporate officer, director, or in any other individual or
representative capacity, engage or participate in any business that is in
competition in any manner whatsoever with the business of the Company or the
Company’s affiliates, assigns or successors.

 

  (ii)

Employee acknowledges that the Company has devoted substantial resources to
develop proprietary computer systems and software, and to obtain and organize
information to be utilized by its agents in connection with their business
activities on behalf of the Company and its clients. Employee is eligible to
utilize, subject to the terms and conditions set forth in this Agreement,
certain computer systems, software and data developed by or on behalf of the
Company. Employee agrees that unauthorized use or disclosure of such systems,
software or data would cause irreparable damage to the Company, and would lessen
the value of the services it provides to its agents and clients.

 

2



--------------------------------------------------------------------------------

  (iii)

Employee acknowledges that he serves in a position of trust with the Company and
its affiliates and that he owes a fiduciary duty of loyalty to the Company and
its affiliates, and that as a result of that position, that Company has
entrusted Employee with Confidential Information. Employee understands and
agrees that during Employee’s employment Employee is provided with valuable
“Confidential Information” regarding: (i) the business, present or future, of
the Company; (ii) research, inventions, products and services of the Company and
its affiliates; (iii) clients, Employees, and Salespersons of the Company and
its affiliates; and (iv) operations, skills, and capabilities of the Company and
its affiliates and its employees and Salespersons. Such “Confidential
Information” includes, but is not limited to: (a) earnings, finances,
projections, business plans, strategies, techniques, deployment, and business
models, and business-related data relating to the Company and its affiliates and
its clients, Employees and Salespersons; (b) manuals, research, data, reports or
other information as stored on, input to or downloaded from the Company’s
software, system or network; (c) business processes, strategies, and endeavors,
business plans and models, customer and Salesperson lists and procuring and
retention methodology, and all proprietary information regarding the operations
of the Company and its affiliates and its departments; (d) client strategies,
listings, past/present/future transactions and information related thereto,
non-public client contact, ownership, transactional history, or financial
information; and (e) salesperson or employee strategies, listings,
past/present/future transactions and information related thereto, transactional
history, and contact, ownership, and financial information.

 

  (iv)

For the purpose of protecting legitimate business interests of the Company,
including Confidential Information and trade secrets, Employee agrees that,
during the term of Employee’s employment with the Company or with any of its
affiliates, and for a two (2) year period thereafter, Employee will not (a)
induce, convince, recruit, cause, or solicit any employees, contractors, or
sales personnel of the Company or its affiliates to terminate his/her employment
with the Company; or (b) induce, recruit, converse with, convince, cause, or
solicit any employees, contractors, or sales personnel of the Company or its
affiliates to terminate his/her employment with the Company to join Employee in
a business operation or venture competitive to the business of the Company or
its affiliates. For the purpose of this Agreement, the affiliates of the Company
consist of the Company and all entities which are subsidiaries or related
parties of M&M and/or the Company, or its assigns, or successors of M&M and/or
the Company. This prohibition shall include, but not be limited to, activity
done personally, directly, or indirectly by Employee, or through agents or
employees acting on behalf of Employee, or for Employee’s direct or indirect
benefit. It shall not be a violation of this paragraph to hire an individual who
was not induced, convinced, or otherwise solicited in violation of this
paragraph.

 

3



--------------------------------------------------------------------------------

  (v)

Both during and after Employee’s association with the Company, Employee shall
not disclose to anyone, or use in any manner (except as such disclosure or use
is specifically authorized by the Company) any Confidential Information.
Employee shall not during the term of this Agreement or at any time thereafter
use to Employee’s own advantage, or the advantage of any other person, firm or
entity, any information gained from the files or business of the Company or its
affiliates, including, but not necessarily limited to, information training
materials, the IC Policy Manual, Employee Manual, customer lists, computer
operations, financial and business information, and any other confidential
aspects of the Company’s operations or of its affiliates. All such information
shall be treated by Employee in a confidential manner. Nothing in this Agreement
shall prohibit the disclosure of information as required by law.

 

  (vi)

If Employee leaves the Company’s employment, Employee shall promptly return to
the Company all manuals, disks, programs, documents, papers and other materials
in Employee’s possession or under Employee’s control that may contain or be
derived from Confidential Information, regardless of the medium in which they
are contained; and Employee shall retain no copies of any of the foregoing.

 

  (vii)

Employee agrees that the restrictive covenants set forth herein are separate and
independent agreements, are reasonable and are necessary to protect the
Company’s legitimate business interests given Employee’s high level and
confidential access to such proprietary information and interests. Because of
the unique nature of the Confidential Information and other proprietary
information described herein, Employee understands and agrees that the Company
will suffer irreparable harm if Employee fails to comply with the obligations
contained herein, and that monetary damages will be inadequate to compensate the
Company for said breach. Accordingly, Employee agrees that the Company will, in
addition to any other remedies available to it at law or in equity, be entitled
to injunctive relief to enforce the terms of this Agreement.

 

  8.

Employee’s Representations. Employee shall never use any Confidential
Information belonging to any of the Employee’s former employers in the course of
Employee’s duties for the Company.

 

  9.

Ownership of Records. All documents and other materials relating to the
Company’s or its affiliates’ accounts, customers, real estate listings,
employees, sales personnel, computer programs, investments, finances, strategies
and business plans, financial statements, training programs or any other type of
Confidential Information, and all copies thereof, whether prepared by Employee
or otherwise coming into Employee’s possession, are the exclusive property of
the Company. All such documents shall be immediately returned by Employee to the
Company upon termination of Employee’s employment.

 

4



--------------------------------------------------------------------------------

  10.

Mutual Arbitration Agreement.

 

  (i)

Employee and the Company (which is inclusive of all parent, related, and
subsidiary entities) agree that all past, present, or future disputes or claims
arising from or relating to this Agreement or Employee’s affiliation with the
Company, including disputes or claims relating to any contract between the
Company and Employee, shall be decided exclusively through mutual, binding
arbitration before a single arbitrator of the American Arbitration Association
(“AAA”) in accordance with its commercial rules and procedures (“Rules”), except
where modified herein. AAA’s Expedited Procedures shall not apply. A copy of the
Rules may be found of AAA’s website at www.adr.org, and shall be provided by the
Company upon request.

 

  (ii)

The Parties understand and agree that all claims, disputes, or controversies
between Employee and the Company (including owners, directors, managers,
employees, parent or subsidiary entities) shall be resolved exclusively through
binding arbitration in conformance with the Federal Arbitration Act (“FAA”) and
the procedures of any applicable State arbitration act. The Parties agree their
relationship and work relates to and substantially affects interstate commerce,
and that the FAA governs the enforcement and interpretation of this arbitration
provision.

 

  (iii)

The Agreement applies to all claims arising from or relating in any fashion to
Employee’s affiliation with the Company, including claims asserted under
statute, equitable law, common law, regulations, ordinances, tort or contract
law, or any other basis, and includes, but is not limited to, claims for breach
of contract, unpaid commissions, unfair business practices, discrimination,
harassment, retaliation, unpaid wages, unpaid benefits, failure to reimburse
business expenses, wage statement violations, misclassification, wrongful
discharge, defamation, misrepresentation, fraud, assault/battery, and infliction
of emotional distress, as well as any claims under the California Labor Code and
the California Fair Employment and Housing Act. This Agreement excludes claims
arising under the National Labor Relations Act that are brought before the
National Labor Relations Board, State medical and disability benefits, State
workers compensation benefits, State unemployment benefits, claims under
California’s Private Attorney General Act (Cal. Labor Code § 2698, et seq.
(“PAGA”)) and any other claim excluded from arbitration under State of Federal
law.

 

5



--------------------------------------------------------------------------------

  (iv)

The Parties understand and agree that they hereby waive their rights to a jury
trial on any covered claim. The Parties further understand and agree that they
may bring claims on behalf of themselves, and themselves only. The Parties
hereby waive the right to bring, or otherwise participate in any fashion in, a
claim or action on a class, collective or representative basis to the fullest
extent allowed by law. The Parties understand and agree that this Agreement
shall not be construed to allow or permit, and the arbitrator shall have no
authority to allow or permit, the consolidation or joinder of other claims or
controversies involving other individuals, or to order any action to proceed on
a class, collective, or representative basis. Notwithstanding the foregoing, if
a court or arbitrator determines a certain matter may proceed by law as a class,
representative, or collective action, that action shall proceed in court only,
and shall be stayed until the final disposition of all arbitrable claims.

 

  (v)

The arbitrator shall have the authority to make orders regarding discovery,
including depositions, written discovery, and document production, consistent
with State law and as necessary for fair disposition of claims. The arbitrator
shall apply all rules of evidence that would apply to an action brought in a
State court. The arbitrator shall hear and issue written rulings on all
dispositive motions, including, but not limited to demurrers, motions for
summary judgment or adjudication, or motions for terminating sanctions. The
arbitrator shall extend times for notices or hearings as required for the
Parties full use and benefit of this Agreement. The arbitrator may award any
type of relief that would otherwise be available in court. Issues of
arbitrability shall be determined in conformity with the FAA. On all other
issues of substantive law, the arbitrator shall apply the law that would apply
to the claims and defenses if they were brought in court, and shall issue a
written, reasoned opinion/award. The Company shall pay all costs unique to
arbitration that Employee would not otherwise be required to pay if the matter
were litigated in court, including the cost of the arbitrator.

 

  (vi)

The arbitration shall occur in the county where the Company’s office from which
Employee is or was based is located. This is the entire agreement regarding the
resolution of disputes. It supersedes any and all other agreements, either oral
or in writing, between the parties hereto with respect to arbitration or the
resolution of disputes or claims. Any modification to this Agreement will be
effective only if it is in writing signed by the party to be charged. The
Parties intend that this Agreement be enforced to the fullest extent allowed by
law, and the Parties therefore agree the Court or arbitrator should construe it
in a manner that renders it enforceable.

By initialing below, the Parties acknowledge that they have read, considered,
and understand the foregoing arbitration agreement, and agree to be bound by it.

 

Initials:        

LOGO [g76114g53q06.jpg]

 

   

LOGO [g76114g53w06.jpg]

 

  Company     Employee

 

  11.

Notices. Any notices to be given hereunder by either party to the other may be
effected either by personal delivery in writing or by certified mail. Mailed
notices shall be addressed to the parties at the addresses appearing just under
their signature on the execution page of this Agreement, but each party may
change their address by giving written notice thereof to the other party.

 

6



--------------------------------------------------------------------------------

  12.

Entire Agreement. This Agreement supersedes any and all other agreements, either
oral or in writing, between the parties hereto with respect to the employment of
Employee by the Company, and contains all of the covenants and agreements
between the parties with respect to such employment in any manner whatsoever.
Any modification of this Agreement will be effective only if it is in writing
signed by all parties. This Agreement does not however modify the terms of the
equity agreements provided under the Company’s Omnibus Equity Incentive Plan.

 

  13.

Partial Invalidity. The Parties intend that this Agreement be interpreted to
render it enforceable. If any part of this Agreement is held by a court of
competent jurisdiction to be invalid, void, or unenforceable, it shall be
severed or where possible modified by the court or arbitrator and the remaining
provisions shall nevertheless continue in full force without being impaired or
invalidated in any way.

 

  14.

Attorneys’ Fees. Where not disallowed by state laws, in the event litigation is
instituted by either party concerning any aspect of this Agreement, the
prevailing party shall be entitled to receive from the other party all costs and
reasonable attorneys’ fees in addition to any other appropriate relief in
accordance with state law.

 

  15.

Additional Terms. Electronic, or electronically transmitted, signatures shall be
deemed to be originals. The Parties have been advised to seek counsel regarding
the terms of this Agreement, and having had that opportunity now knowingly and
voluntarily wish to enter into it. Both parties have participated in the
negotiation and drafting of this Agreement, such that it will not be construed
more strictly against the drafting party.

 

  16.

Applicable Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of California. As used herein, “State” refers
to California.

IN WITNESS WHEREOF, the Parties understand and agree to the foregoing terms.

 

EMPLOYEE     MARCUS & MILLICHAP, INC.

LOGO [g76114g58y00.jpg]

 

    By:  

LOGO [g76114g58u01.jpg]

 

STEVEN F. DEGENNARO       HESSAM NADJI       President / CEO       23975 Park
Sorrento, Suite 400 Date: 8/4/20       Calabasas, CA 91302     Date:   8/4/20

 

7



--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT

EXHIBIT A

This document is Exhibit A of the Employment Agreement (hereinafter called the
“Agreement”) between Marcus & Millichap, Inc. (the “Company”) and Steven F.
DeGennaro (“Employee”). The provisions hereof are an integral part of said
Agreement and are fully incorporated into the Agreement.

Compensation and Fringe Benefits of Employee.

The compensation and fringe benefits to be paid to Employee are as follows:

 

  1.

Compensation and Special Conditions.

 

  i.

Salary. Employee shall be entitled to receive from the Company a base monthly
salary of $33,333.33, payable in semi-monthly installments, prorated for less
than a full year of service. This amount will be reduced by twenty percent (20%)
until written further notice by the President as part of the Company’s
COVID-19-related cost reduction measures. In the event employment is terminated,
the base salary amount will be paid on a pro-rata basis up to the date of
termination in accordance with state law, with no salary due or earned after the
date of termination.

 

  ii.

Signing Advance Bonus: Employee will be provided a signing bonus of two hundred
and fifty thousand dollars ($250,000), less all required payroll withholdings
and applicable deductions (“Signing Advance Bonus”). The Signing Advance Bonus
will be paid as an advance in February 2021 so long as Employee remains employed
in good standing with the Company on such date. It will be deemed earned on, and
not before, the end of the service period ending December 31, 2022 (“Advance
Earning Date”) if Employee is employed in good standing on the Advance Earning
Date. In the event Employee voluntarily departs without “Good Reason” (as
defined below) or is terminated for “Cause” (as defined below) prior to the
Advance Earning Date, the Signing Advance Bonus is subject to claw-back and must
be immediately repaid by Employee to the Company in its entirety.

 

  a.

For purposes of the Agreement, “Good Reason” shall be defined as: (i) material
reduction in position or compensation without Cause; or (ii) relocation is
required to an office location in excess of fifty (50) miles from the Company’s
current Headquarters.

 

1



--------------------------------------------------------------------------------

  b.

For purposes of the Agreement, “Cause” shall be defined as: (i) material
violation of Company’s policies or the Agreement following notice and thirty
(30) days opportunity to cure where such breach is capable of cure;
(ii) material violation of Company’s policies or this Agreement where such
breach is not capable of cure; (iii) failure to perform Employees’ duties in a
manner equal to or exceeding that which is reasonable and customary for
individuals holding the same or similar title for public companies in the United
States; (iv) failure to comply with the reasonable requests and directives of
Employee’s supervisor; (v) commission of, plea of guilt or no-contest to, or
conviction for any felony or crime of moral turpitude; (vi) commission of fraud;
(vii) commission of any conduct for which punitive damages are awarded; or
(viii) commission of any act which materially and negatively affects the
Company’s brand, reputation, standing, or licensure.

 

  iii.

Bonus Potential: Employee will be eligible to receive an annual discretionary
incentive bonus targeted at six hundred thousand dollars ($600,000) per calendar
year starting for 2021 (with eligible bonus paid by the end of February 2022)
and continuing annually thereafter. This bonus will be 50% based on Company
financial and non-financial performance against goals, and 50% based on personal
goals that will be set with Employee’s input. It will be determined based on
Employee’s performance review with the Chief Executive Officer and paid, if
appropriate, in February after the Compensation Committee meeting and approval
process. If in any given year, the Company does not meet a minimum of 50% of its
pre-tax income goal, no bonuses will be paid to executives for that year, unless
special considerations are determined by the Compensation Committee.

 

  iv.

Restricted Stock Units: Subject to approval by the Compensation Committee, as a
senior leader of the Company, as set forth below contingent upon Employee’s
continued employment and good standing, Employee will be eligible for long term
incentive compensation in the form of restricted stock units (“RSUs”). All RSUs
require the approval of the Compensation Committee and shall be governed by the
Company’s Omnibus Equity Incentive Plan Restricted Stock Unit Award Agreement,
except as modified and approved by the Compensation Committee.

 

  a.

Initial RSU Awards: Subject to approval of the Compensation Committee, Employee
will receive a grant of seventy five hundred (7,500) RSUs with a 5-year vesting
schedule in August 2020 and an additional seventy five hundred (7,500) RSUs with
5-year vesting in August 2021 if Employee is in good standing with the Company.

 

  b.

LTP1 and LTP2 RSU Grant: Subject to approval of the Compensation Committee, and
Employee being in good standing, beginning with any discretionary cash bonus
paid in 2022, Employee will be eligible in the Company’s discretion to receive
an RSU grant potential equivalent of up to fifty percent (50%) of Employee’s
actual discretionary cash bonus earned and paid each year. Twenty-five percent
(25%) will be based on the year’s overall results including the Company’s
performance and Employee’s individual performance (“LTP1”). Twenty-five percent
(25%) will be based on progress toward achieving the Company’s long-term goals
and Employee’s contribution toward them (“LTP2”). Beginning in 2022, these RSU
grants will be part of the annual review process, with amounts determined by the
Company, in its discretion, in February based on the prior calendar year. The
RSU grants will be subject to a 5-year vesting schedule. There is no LTP1 or
LTP2 eligibility based on 2020.

 

2



--------------------------------------------------------------------------------

  v.

Severance Program:

 

  a.

Change of Control. In the event of a Change of Control as defined below, and as
a result of such Change of Control and within one year of such event the Company
terminates Employee’s employment or Employee resigns for Good Reason, then:
(a) the Company will provide Employee a severance payment equal to six
(6) months of base salary and one-half (1/2) the amount of Employee’s last
annual cash discretionary bonus (“Severance Payment”); and (b) Employee will
receive accelerated vesting of any unvested RSUs or other awarded unvested
equity. If a Change of Control occurs in 2021, Employee will receive $200,000 in
base salary (one half of one year) and $300,000 in bonus (one half of target
bonus). For purposes of this Agreement, “Change in Control” shall be defined as
the sale or merger of the Company wherein the other transacting entity to such
sale or merger takes a controlling ownership interest in the Company.

 

  b.

Termination Without Cause or Departure for Good Reason. In the event the Company
terminates Employee’s employment without Cause or Employee terminates Employee’s
employment for Good Reason, then the Company will provide Employee a severance
payment equal to six (6) months of base salary and one-half (1/2) the amount of
Employee’s last annual cash discretionary bonus (“Severance Payment”).

 

  c.

Paragraphs 1(v)(a) and 1(v)(b) are collectively referred to herein as the
“Severance Program.” The Severance Program is only applicable to the
circumstances expressly stated herein and Employee, when and if eligible, will
receive the Severance Payment under either Paragraph 1(v)(a) or 1(v)(b), as
applicable, not under both paragraphs. Amounts provided for in the Severance
Payments are not compensation or otherwise earned in any respect until actually
paid. There is no eligibility for or expectation of the Severance Program or any
other severance benefits for any other circumstance, including, but not limited
to, voluntary termination of employment by Employee, termination not triggered
by a Change of Control, termination for Cause by the Company, or termination by
Employee without Good Reason. Unless otherwise determined by the Company in its
sole discretion, all Severance Payments made under the Severance Program shall
be paid at such times and in such manner (including the withholding of required
payroll withholdings and applicable deductions) as the amounts would have
otherwise been paid to the Employee had Employee remained employed.
Notwithstanding any term to the contrary, eligibility for and receipt of all
Severance Payments and advanced RSU vesting is also expressly conditioned upon:
(1) Employee’s compliance with all post-termination obligations under the
Agreement, including but not limited to those in Paragraph 7, and no Severance
Payment of any kind shall be due or payable in the event Employee fails to
comply with such obligations; and (2) Employee’s execution of a severance
agreement consistent with Employee’s obligations under this Agreement and which
shall be inclusive of a general release by Employee.

 

3



--------------------------------------------------------------------------------

  2.

Performance-Based Compensation Clawback. Employee acknowledges and agrees that
the Company will be entitled, pursuant to any policy it adopts to comply with
the clawback rules implemented by the Securities and Exchange Commission and/or
our exchange listing standards, to recover from Employee, regardless of fault,
that portion of performance-based compensation which was based on financial
information required to be reported under securities laws that would not have
been paid in the three completed fiscal years preceding the year(s) in which an
accounting restatement is required to be filed to correct a material error.
Subject to applicable law, the Compensation Committee may seek to recoup such
performance-based compensation by requiring Employee to repay such amount to the
Company; by set-off; by reducing future compensation; or by such other means or
combination of means as the Compensation Committee, in its sole discretion,
determines to be appropriate.

 

  3.

Cellular Phone Allowance. Employee shall be entitled to a monthly cellular phone
allowance in the amount of one hundred dollars ($100.00), reimbursed through
regular and timely Expense Report submittal.

 

  4.

Insurance and Retirement. Employee shall be entitled to participate in insurance
packages (medical, dental, and life) in accordance with the terms of Company
Insurance Plan(s) available to eligible Company employees. Additionally,
Employee shall be entitled to participate in a retirement savings plan in
accordance with the terms of Company 401(K) Plan(s) available to eligible
Company employees.

 

  5.

Paid Time Off (PTO): Upon employment, Employee will begin accruing paid time off
equal to 15 days (120 hours) per anniversary year. Any unused PTO will carry
over from year to year, to the maximum limits of the Company’s policy.

 

EMPLOYEE     MARCUS & MILLICHAP, INC

LOGO [g76114g58y00.jpg]

 

    By:  

LOGO [g76114g58u01.jpg]

 

STEVEN F. DEGENNARO       HESSAM NADJI       President / CEO Date: 8/4/20      
23975 Park Sorrento, Suite 400       Calabasas, CA 91302     Date:   8/4/20

 

4